Citation Nr: 1003567	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under 
38 U.S.C.A. Chapter 30 (Montgomery GI Bill benefits).  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
January 1976 and from March 1982 to March 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to 
education benefits under the Montgomery GI Bill.    


FINDINGS OF FACT

1.  The Veteran served on active duty from February 19, 1974, 
to January 20, 1976, and from March 3, 1982, to March 31, 
2000. 

2.  Ten years from the date of the Veteran's discharge from 
his last period of service would be April 1, 2010; which 
would have been the delimiting date if he had served 
continuously on active duty between January 1, 1977, and June 
30, 1985.  

3.  After the reduction of the 1887 days that the Veteran was 
not on active duty between January 1, 1977, and March 2, 
1982, the computed delimiting date is January 30, 2005.  

4.  The Veteran's eligibility for the claimed educations 
benefits ended January 30, 2005.  

5.  The Veteran first filed for Chapter 30 educational 
benefits in April 2008, and it is neither claimed nor shown 
by the evidence that a physical or mental disability 
prevented the Veteran from initiating or completing an 
educational program during his basic Chapter 30 delimiting 
period.  


CONCLUSION OF LAW

The Veteran was no longer entitled to educational assistance 
benefits provided by the Montgomery GI Bill as of January 30, 
2005.  38 U.S.C.A. §§ 3011, 3031 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran is eligible for educational assistance benefits if 
he (1) was eligible for chapter 34 benefits as of December 
31, 1989; (2) was on active duty at any time during the 
period from October 19, 1984, through July 1, 1985; (3) 
continued on active duty without a break in service; and (4) 
after June 30, 1985, served at least three years of 
continuous active duty without a break in service.  
38 U.S.C.A. § 3011(a)(1)(B) (West 2002); 38 C.F.R. § 
21.7042(a) (2009).  Except as otherwise provided, such 
benefits are to be used during a ten-year period beginning 
with the date of the Veteran's last discharge from service.  
38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2009).  However, for individuals whose eligibility for such 
benefits is based on 38 U.S.C.A. §  3011(a)(1)(B), the ten-
year eligibility period is reduced by the amount of time that 
the Veteran was not serving on active duty during the period 
beginning January 1, 1977, and ending June 30, 1985.  
38 U.S.C.A. § 3031(e)(1) (West 2002); 38 C.F.R. § 21.7050(b) 
(2009). 

In this case, the Veteran had a break in his active service 
from January 20, 1976, through March 2, 1982.  There is a 
1887-day break from active service within the January 1, 
1977, to June 30, 1985, reduction period.  38 U.S.C.A. § 
3031(e)(1) (West 2002).  The Veteran separated from service 
on March 31, 2000.  Thus, 10 years after his last discharge 
from active duty would have been April 1, 2010.  That date 
less 1887 days equals the date of January 30, 2005.  The 
Veteran's proper delimiting date is therefore January 30, 
2005, and his end date for eligibility for educational 
assistance benefits expired approximately three years before 
he applied for his educational benefits.  Therefore, the 
Veteran is not entitled to the claimed benefits.  

The Board notes that VA regulations allow for an extension of 
the ten-year delimiting period upon a showing that the 
Veteran timely applied for the extension, and upon a showing 
that he was prevented from initiating or completing his 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the Veteran's willful misconduct.  
38 C.F.R. §§ 21.1033, 21.7051(a) (2009).  The regulations 
further state that it must be clearly established by medical 
evidence that a program of education was medically infeasible 
and VA will not consider a Veteran who was disabled for a 
period of thirty days or less as having been prevented from 
initiating or completing a chosen program unless the evidence 
establishes that the Veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  38 
C.F.R. § 21.7051(a)(2) (2009).  In this case, it is neither 
claimed nor shown by the evidence that a physical or mental 
disability prevented the Veteran from initiating or 
completing an educational program during his basic Chapter 30 
delimiting period.  Additionally, the Veteran did not timely 
apply for an extension of his ten-year delimiting period.

Accordingly, the Board finds that there is no legal authority 
to award the Veteran Chapter 30 educational assistance 
benefits based on his claim received in April 2008, over 
three years after the delimiting date.  Where the law and not 
the evidence is dispositive of the issue before the Board, 
the claim is denied because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Accordingly, the appeal is denied. 

Duties to Notify and Assist the Appellant 

The Board has considered whether the provisions regarding 
duties to notify and assist claimants are applicable in this 
case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  However, there are some claims to which 
those duties do not apply.  Livesay v. Principi, 15 Vet. App. 
165 (2001).  Those duties to notify and assist apply only to 
claims under 38 U.S.C. Chapter 51.  Sims v. Nicholson, 19 Vet 
App 453 (2006).  This case involves benefits claimed under 38 
U.S.C. Chapter 30 rather than under 38 U.S.C. Chapter 51.  
Consequently, the Board is not required to address any 
efforts to comply with the duties to notify and assist with 
respect to this issue.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to educational assistance benefits under 
38 U.S.C.A. Chapter 30 (Montgomery GI Bill benefits) is 
denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


